The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 03/18/2022.
4.	Claims 1-2, 4-7, and 9-16 are currently pending.
5.	Claim 12 has been withdrawn.
6.	Claims 1 and 4 have been amended.
7.	Claims 3 and 8 have been cancelled.
8.	Claims 15-16 have been added.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (JP 2001-267293).
Regarding claim 15:
	Nakajima teaches a vacuum processing apparatus (etching device) [fig 1 & 0012] comprising: a processing container (etching chamber, 1) including a placement table (3) configured to place a workpiece (2) thereon and a gas supply source (not shown – see discussion of process gas flow) configured to supply a processing gas [fig 1 & 0012-0013]; a plurality of exhaust paths (exhaust ports, 4) each including a pump (6) provided around the placement table (3) and configured to control an exhaust amount of the processing gas (controlling an exhaust amount) [fig 1 & 0012]; a plurality of sensors (7) configured to detect a pressure at a plurality of positions distributed within the processing container (1) [fig 1 & 0013-0014]; and a controller (control unit, 8) configured to control an exhaust amount of the plurality of exhaust paths (4) based on pressure detection results by the plurality of sensors (7) so as to suppress unevenness in a pressure of the processing gas supplied to the workpiece (maintain the pressure distribution in the vicinity of the wafer) [fig 1 & 0014-0016], wherein the plurality of exhaust paths (4) and the plurality of sensors (7) are associated with each other in a one-to-one correspondence (provided above each exhaust port 4) [fig 1 & 0013].
Regarding claim 16:
	Nakajima teaches the plurality of sensors (7) are disposed such that pressure detection regions of the plurality of sensors are exposed to an inside of the processing container (see fig 1) [fig 1 & 0013].

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-2, 4-7, 9-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komino (US 6,634,845) in view of Nakajima (JP 2001-267293) and Spaulding et al (US 2017/0032943).
Regarding claim 1:
	Komino teaches a vacuum processing apparatus (process module, 80) [fig 17 & col 14, lines 32-41] comprising: a processing container (housing, 82) including a placement table (susceptor, 84) configured to place a workpiece (W) thereon and a gas supply source (reaction gas source, 92a) configured to supply a processing gas (reaction gas) [fig 17 & col 14, lines 42-54 and col 18, lines 4-12]; a plurality of exhaust paths (path feeding 88/89) each including a pump (turbomolecular pump, 88) provided around the placement table (susceptor, 84) and configured to control an exhaust amount of the processing gas (evacuates gas) [fig 17 & col 14, lines 42-54 and col 15, lines 19-31]. 
Komino does not specifically teach a plurality of sensors configured to detect a pressure at a plurality of positions distributed within the processing container; and a controller configured to control an exhaust amount of the plurality of exhaust paths based on pressure detection results by the plurality of sensors so as to suppress unevenness in a pressure of the processing gas supplied to the workpiece, wherein the controller is programmed to increase an exhaust amount of a first exhaust path corresponding to a sensor of which a detected pressure is higher than that of other sensors based on pressure detection results of the plurality of sensors, and to decrease exhaust amount of exhaust path on other side of the first exhaust path of which the exhaust amount is increased.
Nakajima teaches a plurality of sensors (7) configured to detect a pressure at a plurality of positions distributed within the processing container (1) [fig 1 & 0013-0014]; and a controller (control unit, 8) configured to control an exhaust amount of the plurality of exhaust paths based on pressure detection results by the plurality of sensors so as to suppress unevenness in a pressure of the processing gas supplied to the workpiece [0014, 0016], wherein the controller (8) is programmed to increase an exhaust amount of a first exhaust path corresponding to a sensor of which a detected pressure is higher than that of other sensors based on pressure detection results of the plurality of sensors, and to decrease exhaust amount of exhaust path on other side of the first exhaust path of which the exhaust amount is increased [0015].
Komino and Nakajima are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Komino to further include the plurality of sensors and the controller/control process of Nakajima to maintain the pressure distribution in the vicinity of the workpiece in an ideal state [Nakajima – 0016].
Komino modified by Nakajima does not specifically teach decreasing the exhaust amount of exhaust paths on both sides of the first exhaust path of which the exhaust amount is increased.
	Spaulding teaches decreasing the exhaust amount of exhaust paths (via feedback loop of exhaust pressure system) on both sides of the first exhaust path of which the exhaust amount is increased (all three examples [3A/4A, 3B/4B, 3C/4C] of Spaulding perform this type of control) [fig 3A-4C, 0024-0025, 0044]. 
	Modified Komino and Spaulding are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the controller/control process of modified Komino to decrease the exhaust amount of exhaust paths on both sides of the first exhaust path of which the exhaust amount is increased, as in Spaulding, thereby allowing for independent exhaust pressure control for each part of the periphery to achieve better time averaged chemical uniformity and a uniform mean velocity field [Spaulding – 0004, 0041].
Regarding claim 2:
	Modified Komino teaches the plurality of exhaust paths (paths feeding 88/89) are arranged around the placement table (susceptor, 84) at regular intervals (see fig 16) [Komino - fig 17 & col 14, lines 42-54], and the plurality of sensors (7) are arranged on at least one side of the placement table (3) and the gas supply source to correspond to arrangement positions of the plurality of exhaust paths (provided above each exhaust port 4) [Nakajima - fig 1 & 0013].
Regarding claim 4:
	It is noted that the limitations “wherein, when an exhaust amount of a first exhaust path corresponding to a sensor of which a detected pressure is higher than that of the other sensors is an upper limit of control, the controller performs a control to decrease the exhaust amount of all other exhaust paths except for the first exhaust path” are contingent limitations. If the condition for performing a contingent step is not satisfied, the performance recited by the controller need not be carried out in order for the claimed limitation to be met [MPEP 2111.04(II)].
Furthermore, the claim limitations “wherein, when an exhaust amount of a first exhaust path corresponding to a sensor of which a detected pressure is higher than that of the other sensors is an upper limit of control, the controller performs a control to decrease the exhaust amount of all other exhaust paths except for the first exhaust path” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 5 and 9:
	Modified Komino teaches the controller (8) controls the exhaust amount of the pump (6) of each of the plurality of exhaust paths (4) [Nakajima – fig 1 & 0013]. 
Regarding claims 6 and 10:
	Modified Komino teaches each of the plurality of exhaust paths (path feeding 88/89) includes a valve (pressure adjust valve, 89) disposed in an intake port of the pump (turbo molecular pump, 88) to change an opening/closing amount of the intake port (such is the function of a valve) [Komino - fig 17 & col 14, lines 42-54], and the controller (8) controls the opening/closing amount of the valve (gate valve, 5) [Nakajima – fig 1 & 0013-0014]. 
Regarding claims 7 and 11:
	Komino teaches the placement table (susceptor, 84) is formed in a columnar shape (see fig 16-17) and disposed coaxially with an axis (see fig 16-17) of the processing container (housing, 82), and the gas supply source (reaction gas source, 92a) is disposed to face (see fig 17) the placement table (susceptor, 84) [fig 17 & col 14, lines 42-54 and col 15, lines 19-31]. 
Although Komino does not specifically teach the processing container is formed in a cylindrical shape, it would have been an obvious matter of design choice to form the chamber in a cylindrical shape, since such a modification would have involved a mere change in shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04]. Moreover, examiner takes Official Notice that such is the standard in the art.
Furthermore, Spaulding teaches the processing container is formed in a cylindrical shape (see fig 4A/4B/4C) [fig 4A/4B/4C].
Modified Komino and Spaulding are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the processing container of modified Komino to be formed in a cylindrical shape, as in Spaulding, since such a modification would have involved a mere change in shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].
Regarding claim 13:
	Modified Komino teaches the controller (8) controls the exhaust amount of the plurality of exhaust paths (4) based on a result of a pressure detection by the plurality of sensors (7) when the pressure detection results by each sensor approaches a predetermined target vacuum degree (maintain the pressure distribution in an ideal state) [Nakajima - fig 1 & 0014-0016].
Regarding claim 14:
	Modified Komino teaches the plurality of exhaust paths (4) and the plurality of sensors (7) are associated with each other in a one-to-one correspondence (provided above each exhaust port 4) [fig 1 & 0013].

Response to Arguments
13.	Applicant's arguments, see Remarks, filed 03/18/2022, with respect to the rejection of claim(s) 1-11 and 13-14 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Nakajima (JP 2001-267293) remedy anything lacking in the combination of references as applied above to the amended claims.
14.	Applicant's arguments, see Remarks, filed 03/18/2022, with respect to newly added claim(s) 15-16 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Nakajima (JP 2001-267293) remedy anything lacking in the combination of references as applied above to the amended claims. 

Conclusion
15.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/11/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718